FILED
M.D. Appeal Dkt.                                                         10/31/2017
67 2017                                                                  Supreme Court
                                                                         Middle District




                          IN THE SUPREME COURT OF PENNSYLVANIA
                                      MIDDLE DISTRICT


          MERSCORP, INC. N/K/A MERSCORP         : No. 384 MAL 2017
          HOLDINGS, INC.; MORTGAGE              :
          ELECTRONIC REGISTRATION               : Petition for Allowance of Appeal from
          SYSTEMS, INC.; BANK OF AMERICA,       : the Order of the Commonwealth Court
          N.A.; CITIMORTGAGE, INC.; CITIBANK,   :
          N.A.; CREDIT SUISSE FINANCIAL         :
          CORPORATION; EVERHOME                 :
          MORTGAGE COMPANY; JP MORGAN           :
          CHASE BANK, N.A.; STATE FARM BANK     :
          F.S.B.; WELLS FARGO BANK, N.A.;       :
          SOVEREIGN BANK; HSBC BANK USA,        :
          N.A.; HSBC FINANCE CORPORATION;       :
          GATEWAY FUNDING DIVERSIFIED           :
          MORTGAGE SERVICES, L.P. N/K/A         :
          FINANCE OF AMERICA MORTGAGE           :
          LLC; CUSTOMERS BANCORP, INC.;         :
          CUSTOMERS BANK; THE BANK OF           :
          NEW YORK MELLON; THE BANK OF          :
          NEW YORK MELLON TRUST                 :
          COMPANY, N.A.; DEUTSCHE BANK          :
          NATIONAL TRUST COMPANY;               :
          DEUTSCHE BANK TRUST COMPANY           :
          AMERICAS; SANTANDER BANK, N.A.        :
          F/K/A SOVEREIGN BANK, N.A.; AND       :
          TRIDENT MORTGAGE COMPANY, L.P.,       :
                                                :
                          Respondents           :
                                                :
                     v.                         :
                                                :
          DELAWARE COUNTY, PENNSYLVANIA,        :
          RECORDER OF DEEDS, BY AND             :
          THROUGH THOMAS J. JUDGE, SR., IN      :
          HIS OFFICIAL CAPACITY AS THE          :
          RECORDER OF DEEDS OF DELAWARE         :
          COUNTY, PENNSYLVANIA; FREDERICK       :
          C. SHEELER, IN HIS OFFICIAL           :
          CAPACITY AS RECORDER OF DEEDS         :
          IN AND FOR THE COUNTY OF BERKS,       :
          PENNSYLVANIA; THE OFFICE OF THE       :
          RECORDER OF DEEDS IN AND FOR          :
          THE COUNTY OF BERKS,                  :
PENNSYLVANIA; THE COUNTY OF                :
BERKS, PENNSYLVANIA; JOSEPH J.             :
SZAFRAN, IN HIS OFFICIAL CAPACITY          :
AS RECORDER OF DEEDS IN AND FOR            :
THE COUNTY OF BUCKS,                       :
PENNSYLVANIA; THE OFFICE OF THE            :
RECORDER OF DEEDS IN AND FOR               :
THE COUNTY OF BUCKS,                       :
PENNSYLVANIA; THE COUNTY OF                :
BUCKS, PENNSYLVANIA; RICHARD T.            :
LOUGHERY, IN HIS OFFICIAL                  :
CAPACITY AS THE RECORDER OF                :
DEEDS IN AND FOR THE COUNTY OF             :
CHESTER, PENNSYLVANIA; THE                 :
OFFICE OF THE RECORDER OF DEEDS            :
IN AND FOR THE COUNTY OF                   :
CHESTER, PENNSYLVANIA; AND THE             :
COUNTY OF CHESTER,                         :
PENNSYLVANIA,                              :
                                           :
                   Petitioners             :
                                           :
                                           :

                                      ORDER



PER CURIAM

      AND NOW, this 31st day of October, 2017, the Petition for Allowance of Appeal is

GRANTED. The issues, as stated by petitioners, are:


      (1)   Whether the Commonwealth Court erred in ruling that Respondents may
            systematically evade Pennsylvania's land recording statutes, including 21
            P.S. § 351, and not record many thousands of conveyances in the Offices
            of the Recorders of Deeds across the Commonwealth?

      (2)   Whether the Commonwealth Court erred in ruling that Recorders of Deeds
            and Counties do not possess standing or a right of action to pursue claims
            against Respondents that have deliberately engaged in a course of
            conduct that undermines the public land recording system and is without
            precedent in the long history of Pennsylvania's recording laws?




                                 [384 MAL 2017] - 2